DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because some of the drawings are not clear. For example, Fig. 1B, 1C, 2B, 5B, 6A, 6B and 6C are blurry and cannot read the details.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-14 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 10,491,748 to Wu et al. (“Wu”).
As to claims 1, 11 and 20, Wu discloses a computer-implemented method, a call mapping system and a computer program product, the computer-implemented method comprising: providing a handling interface in a call mapping system having a plurality of communication connected networks [Abstract, column 36: lines 5-11], the call mapping system including: a call distributor for assigning a plurality of incoming calls to telephone agents [column 7 lines 56-65, column 8 lines 15-41]; a computer telephone-mapping profiler integration (CT-MPI) system for providing mapping profile data for applications to be performed at one or more agent computers of the telephone agents [column 18 lines 19-21, column 26 lines 53-64, column 27 lines 32-40]; and at least one agent computer of the one or more agent computers for receiving an assigned call including caller information prior to the telephone call being answered to route the call to a resource and provide a resource interface having one or more interface elements mapping a resource to a call based on current calls and predicted calls [column 25 lines 39-46, column 36 lines 11-44]; determining, by the at least one agent computer, a dynamic handling profile from a plurality of dynamic handling profiles that include call information which maps to the resource to provide a ruleset for handling one or more types of call requests [column 32 lines 9-21, column 35 line 37 to column 36 line 4, column 36 lines 45-67, column 37 lines 1-5, also see column 10 lines 13-24]; identifying, by the at least one agent computer, a routing rule comprising one or more routing rules of the ruleset based on caller information; receiving, by the at least one agent computer, an activation of a resource interface element of the resource interface to initiate a call routing request to forward the assigned call to the resource [column 37 lines 5-54]; and controlling the call routing request according to the routing rule of the dynamic handling profile to perform a call function associated with the assigned call [column 36 lines 45-67, column 37 lines 5-54, also see column 18 lines 38-41, column 33 lines 44-56].  
As to claims 2 and 12, Wu discloses wherein the call mapping system provides a call mapping system for generating the ruleset for one or more resources by mapping incoming calls for each resource of the one or more resources, further comprising:   generating a call map, including at least one of a call type associated with one or more incoming calls, a caller type for one or more incoming calls, a call recipient type for one or more incoming calls, or exceptions associated with one or more incoming calls [column 36 line 65 to column 37 line 5, column 38 line 56 to column 39 line 12, column 39 lines 29-40, also see column 6 lines 32-61]; and identifying a global routing ruleset comprising one or more shared routing rules providing handling parameters for each of the one or more resources [column 38 line 56 to column 39 line 12, column 39 lines 29-40, also see Figs. 3-5].  
As to claims 3 and 13, Wu discloses further comprising automatically generating the dynamic handling profile associated with the resource by merging the call map associated with the resource using one or more rules of the ruleset [column 32 lines 9-21, column 35 line 37 to column 36 line 4, column 36 lines 45-67, column 37 lines 1-5, also see column 10 lines 13-24, also see Figs. 3-5, column 38 line 56 to column 39 line 40] .  
As to claims 4 and 14, Wu discloses wherein the call mapping system provides the dynamic handling profile allowing a one-hop call request between a caller and the resource [column 36 lines 5-24, column 36 line 65 to column 37-14], wherein the one-hop call request may comprise the at least one agent computer, the telephone agents, a computer application, or packet based phones [column 36 lines 5-24, column 36 line 65 to column 37-14], and, further, wherein telephone functions performed by the telephone agents and the plurality of computers, include answering, holding, and transferring calls [column 32 lines 39-52, column 36 lines 5-24, column 36 line 65 to column 37-14].  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,491,748 to Wu et al. (“Wu”) in view of U.S. Patent No. 5,903,641 to Tonisson (“Tonisson”).  
As to claims 5 and 15, Wu discloses determining call improvement feedback from call request data associated with the one or more types of call requests that provide an opportunity to train the call mapping system [column 26 lines 4-40; 
Wu does not expressly disclose generating one or more updated dynamic handling profiles based on the call improvement feedback.  
In the same or similar field of invention, Tonisson discloses the feature of generating one or more updated dynamic handling profiles based on the call improvement feedback [Tonisson column 1 line 61 to column 2 line 14, Fig. 4, column 10 line 7 to column 11 line 5].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wu to have feature of generating one or more updated dynamic handling profiles based on the call improvement feedback as taught by Tonisson.  The suggestion/motivation would have been to provide an arrangement that monitors a call center's performance parameters and automatically adjusts agents' call-handling assignments--for example, by changing the skills to which an agent is assigned (logged into) or by changing the relative priorities (levels of expertise) of the agent's skills--in order to optimize a predefined objective or objectives. [Tonisson column 1 line 64 to column 2 line 11].
As to claims 6 and 16, Tonisson discloses wherein the call mapping system provides a notifier interface element of the resource interface based on determining at least one of a new call request outlier, a call issue arises, or a feedback improvement is made [Tonisson column 1 line 61 to column 2 line 14, Fig. 4, column 10 line 7 to column 11 line 5].  In addition, the same motivation is used as the rejection of claims 5 and 15.
As to claims 7 and 17, Tonisson discloses wherein the notifier interface element is provided to identify a profile change that needs to be made as a result of call improvement feedback [Tonisson column 1 line 61 to column 2 line 14, Fig. 4, column 10 line 7 to column 11 line 5].  In addition, the same motivation is used as the rejection of claims 5 and 15.
As to claim 8, Tonisson discloses wherein a trained dynamic handling profile model is used to generate dynamic handling profiles including the one or more updated dynamic handling profiles based on call request data [Tonisson column 1 line 61 to column 2 line 14, Fig. 4, column 10 line 7 to column 11 line 5].  In addition, the same motivation is used as the rejection of claim 5.
As to claim 9, Tonisson discloses wherein the call improvement feedback includes call information related to a similar organization that provides an associated change within a unique environment [Tonisson column 7 lines 38-55].  In addition, the same motivation is used as the rejection of claim 5.
As to claim 18, Tonisson discloses wherein a trained dynamic handling profile model is used to generate dynamic handling profiles including the one or more updated dynamic handling profiles [Tonisson column 1 line 61 to column 2 line 14, Fig. 4, column 10 line 7 to column 11 line 5] and, further, wherein the call improvement feedback includes call information related to a similar organization that provides an associated change within a unique environment [Tonisson column 7 lines 38-55]. In addition, the same motivation is used as the rejection of claim 15.
	Allowable Subject Matter
Claims 10, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTIM G SHAH/Primary Examiner, Art Unit 2652